Personius, J.
Since rendering decision herein on March 31, 1938 (167 Mise. 596), it has been called to the court’s attention for the first time that on August 6, 1937, an order was made at a Special Term of this court held in Broome county, directing that the lien of the Belson Manufacturing Company against William Kallock be, nunc pro tunc, continued for one year from February 13, 1937.
We rejected the lien of said defendant on the ground that it had not been renewed within one year, as required by the statute. This lien having been continued, nunc pro tunc, by an order not appealed from, set aside or modified, it should be and hereby is allowed. Our former decision is modified accordingly. (Manton v. Brooklyn & Flatbush Realty Co., 217 N. Y. 284; Dick Sand Co. v. State of New York, 137 Misc. 622, 625.)